[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 MAY 10, 2007
                                No. 05-14664                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

         D. C. Docket Nos. 04-22575-CV-UUB & 01-00607 CR-UUB

GILBERTO CHINEAG,



                                                       Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                       Respondent-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (May 10, 2007)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Gilberto Chineag, a federal prisoner proceeding pro se, appeals the district
court’s denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct

sentence. Chineag is currently serving a life sentence for conspiracy to possess

with the intent to distribute cocaine, in violation of 21 U.S.C. § 846, and

concurrent 240-month sentences for conspiracy to commit robbery, in violation of

18 U.S.C. § 1951(a), and conspiracy to carry a gun during and in relation to a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A), (o).

      In his § 2255 motion before the district court, Chineag alleged, inter alia,

that his trial counsel rendered ineffective assistance of counsel. We granted a

certificate of appealability (“COA”) on only one issue:

      Whether the district court properly denied appellant’s claim that
      counsel was ineffective for failing to object or move for a mistrial
      when the non-redacted recording of the June 7, 2001 meeting was not
      submitted to the jury?

On appeal, Chineag does not argue that his counsel was ineffective, but instead (1)

contends that this Court failed to properly evaluate his motion for COA, and (2)

raises additional issues outside the scope of the COA.

      The Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214 (1996) (“AEDPA”), governs this appeal because Chineag

filed his petition after AEDPA’s effective date. Under AEDPA, appellate review is

limited to the issues specified in the COA. 28 U.S.C. § 2253(c); Murray v. United




                                           2
States, 145 F.3d 1249, 1250-51 (11th Cir. 1998).1

       Even liberally construing Chineag’s brief, he fails to address the issue of

ineffective assistance of counsel as specified in the COA. Indeed, he renounces the

issue, declaring that he did not request a COA on it. Therefore, Chineag has

abandoned his ineffective assistance claim. See Jones v. Campbell, 436 F.3d 1285,

1303 (11th Cir.), cert. denied, __ U.S. __, 127 S. Ct. 619 (2006) (concluding that

when an appellant fails to argue a certified issue in his appellate brief, that issue is

abandoned).

       Further, we reject Chineag’s argument that this Court erred in evaluating

Chineag’s motion for a COA. There is no evidence that this Court failed to

evaluate properly Chineag’s motion for a COA. See Miller-El v. Cockrell, 537

U.S. 322, 336, 123 S. Ct. 1029, 1039 (2003) (explaining that in deciding whether

to grant a COA, the appellate court should “look to the District Court’s application

of AEDPA to petitioner’s constitutional claims and ask whether that resolution was

debatable amongst jurists of reason. This threshold inquiry does not require full

consideration of the factual or legal bases adduced in support of the claims. In fact,

the statute forbids it.”).


       1
         For this reason, we decline to address Chineag’s other claims (a chain-of-custody issue
and a challenge under Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000)). These
claims lie outside the scope of the COA. See Harrell v. Butterworth, 251 F.3d 926, 928 n.1 (11th
Cir. 2001) (declining to address issues not included in the COA).

                                               3
     Accordingly, we affirm the district court’s denial of Chineag’s § 2255

motion.

     AFFIRMED.




                                        4